REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 14 April 2022 are persuasive. In addition, the amendment to claims filed on 14 April 2022 overcame the double patenting rejection since additional language made the claims patentably distinct from the claims of U.S. Patent No. 10,679,001.  The following limitations in independent claim 1 including: “maintaining… a plurality of node profiles including a plurality of node field-value pairs, each node-field-value pair identifying a node field and one or more node values; accessing, by the data processing system, from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects… generating, by the data processing system, a plurality of local record objects corresponding to the plurality of CRM record objects, each respective local record object of the plurality of local record objects storing record object data obtained from the corresponding CRM record object, the record object data stored in the plurality of local record objects used by the data processing system for matching electronic activities to the plurality of local record objects; accessing, by the data processing system, from a plurality of electronic accounts corresponding to member entities associated with a group entity, data corresponding to a plurality of first electronic activities… for each first electronic activity of the plurality of first electronic activities:  identifying, by the data processing system, the group entity associated with the electronic account via which the first electronic activity is accessible; 2 4861-7885-2361.1selecting, by the data processing system,  a first filtering model based on the group entity, the first filtering model trained to indicate whether to restrict further processing of accessed electronic activities using first training data generated from a plurality of second electronic activities, each second electronic activity of the plurality of second electronic activities represented using a first plurality of structured data tags, at least one second electronic activity of the plurality of second electronic activities labeled to be restricted from further processing; generating, by the data processing system, a second plurality of structured data tags for the first electronic activity based on one or more keywords of the first electronic activity, one or more character strings of the first electronic activity satisfying a predetermined regular expression pattern, or one or more participants of the first electronic activity; applying, by the data processing system, the selected first filtering model to the second plurality of structured data tags for the first electronic activity to determine whether the first electronic activity satisfies a first restriction condition; determining, by the data processing system, a category to which the member entity belongs based on at least one value of a job title field, a seniority field or a department field of a first node profile of the plurality of node profiles corresponding to the member entity, the at least one value identified from electronic activities identifying the electronic account of the member entity; selecting, by the data processing system, a second filtering model based on the category of the member entity, the second filtering model trained to indicate whether to restrict further processing of accessed electronic activities using second training data generated from a plurality of third electronic activities, each third electronic activity of the plurality of third electronic activities represented using a third plurality of structured data tags, at least one third electronic activity of the plurality of third electronic activities labeled to be restricted from further processing, applying, by the data processing system, the selected second filtering model to the second plurality of structured data tags for the first electronic activity to determine whether the first 3 4861-7885-2361.1electronic activity satisfies a second restriction condition; responsive to the first electronic activity satisfying the first restriction condition and not satisfying the second restriction condition, matching, by the data processing system, the first electronic activity to a local record object of the plurality of local record objects by comparing a first set of one or more activity-field value pairs of the first electronic activity to corresponding record object data stored in the local record object” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 9 and 17 are substantially similar to claim 1 and are allowed for the same reason and rationale. The dependent claims are allowed at least based on their dependency from the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168